DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 09/17/2021, with respect to claims 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  Munenaka discloses a fixing device having a fluororesin layer contacting a paper on which a liquid composition has been applied.
Lastly, in response to Attorney’s argument that the Chickaral reference is not reasonably pertinent, Examiner interprets the claim as being described as a functional limitation in which instead of an actual amount of hardness described as its performance under a particular machine and that makes the use of the indenting machine relevant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to Examiner whether the subject matter “disposed on a surface which contacts the contacted member” refers to a surface of the contacted member or a contacting member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munenaka (JP 2010276748) and further in view of Chirackral (US 2019/0053634).
With regard to claim 1, Munenaka discloses a contacting member (6) [fixing roller; Para. 0030] that contacts a region of a contacted member (P) [paper; Para. 0030] to which a liquid composition (1) [toner; Para. 0030] has been applied, comprising:
a fluororesin fiber layer [Para. 0035] containing a fluororesin fiber [Para. 0035], the fluororesin fiber layer disposed on a surface which contacts the contacted member [Fig. 1].

However, Chirackal teaches a circular indenter with a diameter 8” to conduct an IFD test.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an indenter having a diameter of 5mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular indenter as taught by Chirackal to calculate the deformation amount of the fluoreresin fiber layer of Munenaka, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 2, Munenaka’s contacting member discloses all the limitations of claim 1 but does not disclose wherein the average deformation amount of from 8.0 to 12.0 pm/N.
It would have been obvious to on having ordinary skill in the art at the time of the invention was made to use a fluororesin fiber layer with an average deformation amount of from 8.0 to 12.0 pm/N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 3, Munenaka’s contacting member discloses all the limitations of claim 1, and Munenaka also discloses wherein the fluororesin fiber layer has a thickness of from 300 to 700 um (0.05 - 2 mm) [Para. 0035].
claim 5, Munenaka’s contacting member discloses all the limitations of claim 1, and Munenaka also discloses further comprising: a substrate (61) in a roller shape, wherein the fluororesin fiber layer is directly or indirectly fixed to the substrate [Para. 0035; Fig. 2].
Munenaka modified does not disclose a substrate having a diameter of from 50 to 100 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a substrate in a roller shape having a diameter of from 50 to 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 6, Munenaka's modified contacting member discloses all the limitations of claim 5, but does not disclose wherein a winding ratio of the contacted member with respect to the contacting member is 10% or more.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the contacted member with a winding ratio of 10% or more with respect to the contacting member, since it has been held that discovering an optimum value of a result effect variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 11, Munenaka discloses a contacting member (6) [fixing roller; Para. 0030] that contacts a region of a contacted member (P) [paper; Para. 0030] to which a liquid composition (1) [toner; Para. 0030] has been applied, comprising:
a fluororesin fiber layer [Para. 0035] containing a fluororesin fiber [Para. 0035], the fluororesin fiber layer disposed on a surface which contacts the contacted member [Fig. 1]; and
wherein the fluororesin fiber layer has a thickness of from 300 to 700 pm (0.05 - 2 mm) [Para. 0035].

However, Chirackal teaches a circular indenter with a diameter 8” to conduct an IFD test.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an indenter having a diameter of 5mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular indenter as taught by Chirackal to calculate the deformation amount of the fluoreresin fiber layer of Munenaka, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lastly, It would have been obvious to on having ordinary skill in the art at the time of the invention was made to use a fluororesin fiber layer with an average deformation amount of from 8.0 to 12.0 pm/N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 12, Munenaka’s modified contacting member discloses all the limitations of claim 1, and Munenaka also discloses wherein the fluororesin fiber layer is disposed on a surface which contacts a recording medium (P) [Para. 0030], as the contacted member. [Fig. 1]
With regard to claim 13, Munenaka’s modified contacting member discloses all the limitations of claim 12, and Munenaka also discloses wherein the recording medium is at least one recording 
With regard to claim 14, Munenaka’s modified contacting member discloses all the limitations of claim 1, and Munenaka also discloses wherein the fluororesin fiber layer is disposed on a surface which contacts an image formed with the liquid composition on the contacted member [Paper (P) on which the four color toner images are transferred is conveyed to the fixing device (1); Para. 0029].
With regard to claim 15, Munenaka’s modified contacting member discloses all the limitations of claim 1, except for the liquid composition comprises an ink.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a liquid composition comprising an ink since the examiner take Office Notice of the equivalence of toner and ink for their use in the printing art and the selection of any of these known equivalents to form an image would be within the level of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Munenaka (JP 2010276748) and further in view of Chirackral (US 2019/0053634) as applied to claim 1 above, and further in view of Sugihara (JP 411347322A).
With regard to claim 4, Munenaka's contacting member discloses all the limitations of claim 1 but does not disclose wherein the fluororesin fiber layer has an air permeability of from 4 to 16 seconds.
However, Sugihara teaches a fluororesin fiber layer having an air permeability of 1-15 cm3/cm3/s.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a fluororesin fiber layer having an air permeability in the range from 4 to 16 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Munenaka (JP 2010276748) and further in view of Chirackral (US 2019/0053634) as applied to claim 1 above, and further in view of Fuchioka (US 2015/0174924),
With regard to claim 7, Munenaka’s contacting member discloses all the limitations of claim 1 but does not disclose a drying device that dries a contacted member to which a liquid composition has been applied, comprising: the contacting member according to claim 1.
However, Fuchioka teaches a drying device (19) that dries a contacted member (WP) to which a liquid composition [ink; Para. 0062] has been applied [Fig. 1],
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the drying device of Fuchioka with the apparatus of Munenaka comprising the contacting member, in order to dry the ink droplets discharged from the inkjet heads and adhered to the web paper. [Fuchioka - Para. 0063]
With regard to claim 8, Munenaka’s modified contacting member discloses all the limitations of claim 7, and Fuchioka also discloses further comprising: a liquid composition heater (31) [heat drum; Para. 0066] configured to heat the liquid composition applied to the contacted member from a back side
of a surface of the contacted member having the region, wherein the contacting member contacts the region of the contacted member heated by the liquid composition heater. [Para. 0066; Fig. 2]
With regard to claim 9, Munenaka’s modified contacting member discloses all the limitations of claim 7 and a printing apparatus (1) [Fig. 1] comprising the drying device according to claim 7.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to because the prior art does not teach or make obvious, wherein the average deformation amount of the fluororesin fiber layer is an average of a deformation amount determined by: attaching a circular indenter having a diameter of 5 mm to a compact table-top tester;
bringing the circular indenter into contact with the fluororesin fiber layer; setting a load at an initial contact of the circular indenter with the fluororesin fiber layer to O N; pushing the circular indenter at a speed of 0.02 mm/sec until a stress of 0.5 N is generated to measure a displacement amount 1; pushing the circular indenter until a stress of 3.3 N is generated to measure a displacement amount 2; and calculating the deformation amount from the following equation: 
Deformation Amount (pm/N) = (Displacement Amount 2 - Displacement Amount 1) / 2.8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853